IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
CIVIL ACTION NO.: 4:19-cv-00030-BO

STAN C. STANLEY,
Plaintiff,

AFFIDAVIT OF
v. TRACY FRYER-WILLIAMS
UNIVERAL CABLE HOLDINGS, INC.
d/b/a SUDDENLINK
COMMUNICATIONS,

Defendant.

 

I, Tracy Fryer-Williams, being duly sworn, deposes and says as follows:

1. I am over eighteen years of age, am not under any legal disability, and am
competent to make this declaration. My statements in this affidavit are based on my personal
knowledge.

2. I was hired by Suddenlink on March 30, 2015 for the position of account executive
in the commercial sales department in the Greenville, North Carolina office.

3. When I was hired, my direct supervisor was Mike Tarrant, the Regional Director
of Sales. Tarrant was based out of the Greenville North Carolina office but was also assigned to
the West Virginia Team and would travel there often during the first few months of my
employment.

4. Shortly after I was hired, Tarrant would engage in conversation about my personal
life, he would question me about my dating preferences, my sex life and why I was single. I felt

the line of questioning was very inappropriate, awkward but I was new and just starting my

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 1of8
position with Suddenlink, I didn’t really know how to react. His comments weren’t isolated
instances, on one occasion he asked me if I would ever consider dating a married man, I was
shocked, I knew he was married and | felt like he was propositioning me or feeling me out to see
if ] might engage in some kind of sexual relations with him. It was obvious I was nervous and
uncomfortable. Now and at that time, I believed I was being sexually harassed.

5. Stan “Cameron” Stanley and I worked closely together, he trained me from the
beginning of my employment at Suddenlink and we built a rapport. Also, I knew Stanley had been
with Suddenlink for a long time and would know what I should do, so I told him what I experienced
with Tarrant and that I felt it was sexual harassment. Stanley advised that I should report this to
human resources because it was wrong and he could see the effect it was having on me personally.

6. In or about August 2015, Eric Harris VP of Sales called Scott McKitrick, Human
Recourses representative and told him that I reported there being hostility between my teammates
and J. I was being harassed by Sherry Cooper and Casey Bailey. There was name calling,
derogatory comments and rumors being spread throughout our department.

7. I also reported to Harris that Tarrant was not properly allocating customer accounts
and that accounts that I was working also tracking through our employee database Salesforce were
being moved out of my name and transferred to other sales reps although assigned to me.

8. I had also been cornered and confronted in an office by Cooper about an account
that was assigned to me by Mike Tarrant that she felt was hers. She warned me about my crossing
her or any other members of the team.

9. Shortly after that exchange, I was with Chris Manning on a conference call. During
that call, I heard Cooper tell Manning that I was a stupid bitch and not to call her again to help me.

10. Scott McKittrick traveled to the Greenville office to interview me, Stanley,

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 2 of 8
Manning, Tarrant, Cooper, Bailey, and Penny. Everyone knew who was being interviewed and
why the interviews were taking place. During my interview with McKittrick, I again reported that
Tarrant was sexually harassing me although I was worried about possibly losing my position with
Suddenlink I felt like something needed to be done to stop Tarrant. McKitrick did not seem
surprised by my reports about Tarrant and just shook his head.

11. Once McKittrick left the Greenville office, things got worse for Stanley, Manning,
and me. Cooper and Bailey especially made the work environment miserable. Cooper would curse
and make snide remarks to and at me and Stanley anytime we were near her and Bailey would
constantly comment that I was lazy or stupid. Both Cooper and Bailey would complain to Mike
Tarrant that I didn’t know how to do my job and they point at me, whisper, and laugh at me
whenever I entered a room.

12. It was eventually clear that I was not going to getting any help from the reporting
to McKittrick, so as the harassment from my sales team colleagues worsened in our office, I felt I
had no choice but to start reporting through the ethics hotline or to Andrea Nelson a Director of
Human Resources and Scott McKittrick’s boss and eventually to Colleen Schmidt an Executive
Vice President of Human Resources. I continued escalating my reports because nobody was
helping me, Stanley, or Manning and our work environment was getting worse. Stanley saw how

bad I was being treated and we discussed the toll it was taking on me.

13. Stanley was also interviewed multiple times by human resources about what he saw
and heard.
14. After Stanley’s initial interview with McKittrick, Tarrant moved Stanley from a

closed private office on the other side of the Sales Dept. to a cubicle between Cooper and Bailey

and within 3 ft. of Tarrant’s office. Stanley had been in an office with a closed door since I started

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 3 of 8
and I believe he was moved out of retaliation for supporting my complaints about harassment and
his interview with McKittrick.

15. In the first few weeks after his initial interview with Scott McKittrick, Stanley and
Manning also became targets of derogatory comments and obvious hostility from Cooper, Bailey,
and Penny. I told Stanley that he should go to human resources about how he was being treated
after supporting my reports of harassment. Stanley was nervous about making any reports to
human resources and feared he would lose his job, so he continued to suffer daily, in silence.
Stanley also told me he thought if he did not work so closely with me that it would alleviate some
of the hostility towards us. When it became clear that Stanley was not going to speak up for
himself, I made the decision to report to human resources that Stanley was being treated differently
than he was before his interview with McKittrick and speaking up on my behalf about the
mistreatment I endured.

16. —_In addition to moving Stanley’s office, Cameron also lost a company assigned
vehicle that he had been given to drive without any reasoning.

17. Tarrant also stopped including Stanley and Manning in our weekly meetings where
we discussed potential customers, customer proposals and services, and whatever else was going
on with the team. It had been helpful for all sales reps to have Stanley and Manning in those
meetings because of how involved they were in managing projects, reporting to the sales reps the
progress that included construction and ensuring everything was moving to installation as
forecasted and planned.

18. Once Stanley and Manning were no longer attending the weekly sales meetings,
Tarrant, Cooper, and Penny would make comments about Stanley not doing his job during those

meetings. I stood up for Stanley, but that only made things worse for both of us.

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 4of 8
19. In August 2016, Cooper and Stanley were in a weekly meeting with Chris Manning
and Mike Tarrant to go over projects, her sales. At some point Cooper made a comment about
Stanley being my personal assistant to Mike Tarrant. Then Cooper accused Stanley of attacking
her and that she was intimidated by him. Cooper’s accusations caused a huge commotion in the
office because she went through the office yelling and walking through the Sales Department
cubicles. Stanley followed behind her with a confused look on his face and kept asking her what
she was talking about. Eventually both Cooper and Stanley walked out of the building. Later that
day, Stanley told me that he was worried that Cooper would file a false complaint against him and
he would lose his job.

20. The following morning, in a sales meeting, Cooper announced to the sales team
that she had nothing to worry about because HR would handle Stanley.

21. Knowing that Stanley would not report Cooper’s conduct, I reached out to the ethics
hotline and filed a complaint on his behalf the following day. The ethics hotline took my complaint
and put me in contact with Andrea Nelson. I spoke to Nelson in detail about all of my complaints
and everything that had transpired in the last year. Nelson acknowledged to me that she was
completely unaware of any of McKittrick’s investigations into complaints made about the
Greenville office. I specifically told her about Cooper’s false accusations against Stanley and
asked that she please step in and investigate. At the end of the call, she asked me to have Stanley
give her a call.

22. In August 2016, I saw McKittrick in our Greenville office. I immediately assumed
he was there to terminate Stanley’s employment because of the allegation that Stanley attacked
and intimidated Cooper. Cooper had made that complaint just a few days prior to McKittrick

coming to the Greenville office. I had to do something because Stanley had not done anything

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 5of 8
wrong, so I called Nelson directly that morning.

23. During that call, I asked her if she was aware that McKittrick was in the Greenville
office and she said she wasn’t aware. She said she needed to make a call, so we hung up. Nelson
never followed up with me; and, to my knowledge Cooper’s false accusations were never
investigated.

24. _—_ Later that day, McKittrick fired Tarrant. At first, I thought that Tarrant being fired
would fix the office culture and stop Stanley and me from being harassed. I was wrong. Cooper
and Bailey blamed me for Tarrant being fired and increased their verbal attacks against me and
Stanley. It got so bad that I hated going to work, but I could not quit because I had to support my
family.

25. I feared being fired, so I began documenting every incident, saving all current and
previous email correspondences.

26. Tarrant was replaced by John Autry.

27. Nobody ever stepped in to stop Cooper, Bailey, and Penny from harassing Stanley
and me.

28. Despite showing that my customer accounts were tampered with, I was accused of
not making my monthly revenue goals. In February 2017, I was terminated. I believe I was fired
because I reported the sexual harassment and daily harassment I received in the workplace. It was
easier to fire me than to change the culture of the Sales Team and the Greenville office.

29, Following my termination, I filed a charge of discrimination against Suddenlink
with the Equal Employment Opportunity Commission, Raleigh Area Office. Stanley drove me to
the office to submit my complaint and was available as a witness if.

30. I was later hired by CenturyLink as an account representative working on

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 6 of 8
commercial accounts. Like with Suddenlink, my job was to sell telecommunication services to
private businesses in the Eastern, North Carolina area.

31.  Ikept in contact with Stanley, Manning, and others from Suddenlink after I began
working for CenturyLink.

32. Later in 2017, Stanley emailed me asking for my help with a customer account I
started while I was with Suddenlink. I provided the information necessary to complete the project,
which was a help to Suddenlink even though they treated me so poorly.

33. In late July 2017, my dog died and within a few weeks I also lost a cat, I was
devastated. I reached out to Stanley as a friend whom I still spoke to regularly. He listened to me
process and deal with the loss of my pets and other issues I was having in my personal life. By
that point, Stanley and I had become friends, not just former co-workers our families had become
close over the years.

34. In late August 2017, Stanley told me that Penny accused him of giving me
proprietary and/or confidential information belonging to Suddenlink. Initially, I thought Stanley
was joking. Then Stanley told me he was being investigated by human resources for giving me
the information to call into a conference call on August 25, 2017 about an e-rate bid for Beaufort
County Schools.

35. Schools are considered government accounts at CenturyLink or Suddenlink. I
never worked with government accounts and would get no benefit from knowing anything about
Suddenlink’s bid for a project with Beaufort County Schools.

36. Stanley did not give me any confidential or proprietary information belonging to
Suddenlink at any time after I was fired, including the dial-in instructions to participate in a

conference call on August 25, 2017.

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 7 of 8
37. I did not call into a conference call organized by Suddenlink on August 25, 2017
or any other day after I was fired.

38. No representative of Suddenlink ever asked me whether I called into their
conference call on August 25, 2017. Had I been asked, I would have told them no and provided
any other information they requested.

AND FURTHER THE DECLARANT SAYETH NOT.

I declare under penalty of perjury that the foregoing is true and accurate. Executed on

January WL, 2021.
OCUAUUCINIIOIIS

TRACY RRYERMWILLIAMS

Sworn to and subscribed before me
this the /{ day of January, 2021.

K (yy Aon K. DAWN FREEMAN

; 7 Notary Public, North Carolina
Notary Public Craven County

My Comme ion Expires

 

ad

Dew [vteman a

Handwritten Name of Notary Public

My Commission Expires:_{-[6 -d0dY

 

 

 

Case 4:19-cv-00030-BO Document 47-2 Filed 01/11/21 Page 8 of 8
